Citation Nr: 1415774	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-24 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to January 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied service connection for a right knee disability and for a back disability.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2007. 

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record. 

In May 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a June 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

In August 2011, the Board denied the claims on appeal.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, setting aside the Board's decision, and remanding the claims to the Board for further proceedings consistent with the decision.  

In July 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further action consistent with the Court's Memorandum Decision, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a November 2013 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the appellant's claims.  In pertinent part, June 2013 and February 2014 briefs prepared by the Veteran's representative of record has been associated with the Veteran's Virtual VA electronic record.  However, a review of the remaining documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, a review of the documents in the Veteran's electronic Veterans Benefit Management System record also reveals that the documents are duplicative of evidence in the paper claims file.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim on appeal have been accomplished. 

2.  Although the Veteran's service treatment records reflect evaluation and treatment for bilateral knee pain and diagnosis of patellofemoral syndrome during service, there is no credible evidence of a right knee disability for many years after service, and the most persuasive evidence on the question of whether there exists a medical nexus between right knee disability currently diagnosed as degenerative joint disease associated with a torn meniscus and service weighs against the claim. 

3.  Although the Veteran's service treatment records reflect evaluation and treatment for back pain during service, there is no credible evidence of a low back disability for many years after service, and the most persuasive evidence on the question of whether there exists a medical nexus between back disability currently diagnosed as degenerative disc disease and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013). 

2. The criteria for service connection for back disability are not met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R.  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an March 2006 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2006 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the March 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the June 2007, November 2010 and September 2013 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the March 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to enable the RO to obtain medical records from Atlantic Orthopaedic Specialists.  However, a March 2006 response from Atlantic Orthopaedic Specialists indicated that the Veteran had not been treated at that facility.  The  Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

With respect to the Veteran's March 2010 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's right knee and back disabilities and why he believed these disabilities to be service-related, to specifically include a description of in-service symptoms as well as ongoing symptoms since that time; and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Veteran also testified about relevant private treatment records, which, as discussed below, were subsequent addressed on remand. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 
 

)On remand, the Veteran was specifically requested to identify any additional treatment and submit authorization so that the RO/AMC could obtain the private treatment records identified by the Veteran.  While the Veteran himself submitted additional private records, he did not submit any additional authorizations for the RO/AMC to obtain any additional records.  Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing, pertinent evidence that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with either matter currently under consideration.  
Again, the Board sought further development of the claims in May 2010 and again in July 2013 pursuant to the Court's Memorandum Decision.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In this regard, in May 2010, the RO/AMC was instructed to send a letter to the Veteran requesting that he identify any outstanding medical evidence and obtain emergency room medical records from the Madigan Army Medical Center at Fort Lewis.  In May 2010, a letter was sent to the Veteran requesting any additional medical evidence.  Records from the Madigan Army Medical Center were not obtained, however, an October 2010 response from the Madigan Army Medical Center indicated that there were no records on file for the Veteran.  Additionally, a December 2010 letter to the Veteran informed him that the records had been requested and a negative response was received.  The RO/AMC was also instructed to afford the Veteran another VA examination, which was done in November 2010.  

In the November 2012 Memorandum Decision, the Court observed that, during the March 2010 Board hearing, the Veteran made specific references to treatment received from Dr. Tucker in 2001.  However, the Court found that in the instant case, the undersigned did not alert the Veteran that the medical records from Dr. Tucker were not of record or suggest that he submit such records as set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Court determined that the Veteran's claim for service connection for a back disability was prejudiced by the undersigned's failure to suggest that he submit post-service medical records from Dr. Tucker.  The Court also found that although treatment records from Dr. Carter from 2004 to 2006 were associated with the claims file, VA was on notice that records prior to 2004 existed based on a private opinion from Dr. Carter.  However, VA failed in its duties to notify and assist the Veteran in obtaining these prior records.  Again, the Court found that the Veteran's claims for service connection were prejudiced by the Board's failure to ensure that VA fulfilled its duty to assist.  As such, the Court remanded the claims on appeal to the Board.
, Consistent with the Court's Memorandum Decision, in July 2013, the Board instructed the RO/AMC to contact the National Personnel Record Center (NPRC) to attempt to obtain records from Madigan Army Medical Center, send the Veteran another letter requesting any additional evidence, to specifically include private treatment records from Dr. Carter prior to February 2004, additional records from Drs. Cohn and Fuller, and emergency room records approximately dated in 2003 and afford the Veteran another VA examination given the additional medical evidence.  (Of note, the Board did not direct the RO/AMC to obtain treatment records from Dr. Tucker as the Veteran had submitted such records in the interim.) 
  
In July 2013, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information, to specifically include the private treatment record identified in the Board's remand, and evidence with respect to his claims.  The Veteran submitted additional private treatment records, but did not provide any further authorizations for the RO/AMC to obtain any additional records.  
Moreover, the RO/AMC also requested that the NPRC provide any additional records from Madigan Army Medical Center.  In August 2013, the NPRC responded that no records were located.  Additionally, in a letter dated that same month, the Veteran was informed that the records had been requested and a negative response was received.  

The Veteran was afforded another VA examination in September 2013 in accordance with the Board's remand directive.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review.

Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.   The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

As an identified chronic disease, arthritis may be subject to service connection based upon a showing of continuity of symptomatology .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

      A.  Right Knee Disability

The Veteran is seeking service connection for a right knee disability.  In his statements of record and at the Board hearing, the Veteran reported experiencing right knee pain in service that has continued to the present.

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for a right knee disability must be denied.

The Veteran's service treatment records reflect several complaints of knee pain during service.  In June and July 1987, the Veteran complained of bilateral knee pain while standing for long periods and running; he was diagnosed with overuse syndrome and secondary ligament laxity.  The following month, he continued to complain of left knee pain, but was silent with respect to the right knee.  Follow up records in March and December 1989 continue to show complaints pertaining to the left knee.  Although one record in December 1989 is unclear and appears to indicate right knee pain follow-up, the remaining comments discuss left knee tendonitis. Again, in May 1990 and June 1990, the Veteran again complained of left knee pain and was diagnosed with retropatellar pain syndrome; at that time, he reported no pain in his right knee.  In September 1990, he reported bilateral knee pain, which began in April or May; he was diagnosed with patellofemoral syndrome.  A November 1990 physical therapy note reflects that the Veteran's bilateral knee pain was slowly resolving.  There are no follow-up records of any knee pain after November 1990.  On separation examination in January 1993, examination of the lower extremities was normal, and the Veteran denied any knee problems on his January 1993 report of medical history. 

The Veteran filed his current, initial claim in January 2006.  In support of his claim, he submitted private treatment records from Falana P. Carter, M.D.  Importantly,  an August 2005 private medical record from reflects that the Veteran complained of a one and half week history of right knee pain.  Following a work-related injury of the right knee in September 2005, an MRI revealed findings suggestive of medical collateral ligament laxity, a medial meniscus tear, osteochondral change of the anterior aspect of the lateral femoral condyle, and a small joint effusion and tiny Baker's cyst.  In October 2005, the Veteran underwent arthroscopic surgery of the right knee, which involved arthroscopic debridement of chondral lesions of the right knee. 

A January 2006 private medical record from Sheldon L. Cohn, M.D. reflects that the Veteran was advised that he also had arthritis of the right knee, which was not related to his work injury.  He also indicated that the Veteran would require a total knee replacement, which was not related to his work injury.  However, nothing in the letter suggested that these knee disabilities were related to service.  

In an October 2006 letter, Kim K. Fuller, a private chiropractor, opined that after reviewing the medical records presented by the Veteran from March 1986 to November 1990, it was "highly probable" that he continued to have patellofemoral syndrome since service and his right knee was now status-post right medial meniscus tear.  She continued that the examination of the Veteran's right knee at this time is consistent with the previous military examinations with myofascial findings and episodic perarticular swelling being more prominent now.  She concluded that the Veteran's history of aggravating factors, such as climbing ladders, was consistent with a patellofemoral problem.  

In a November 2006 letter, Dr. Cohn indicated that he had reviewed the Veteran's medical records in his chart and the history given by the Veteran.  The Veteran had reported that he had been treated for patellofemoral syndrome.  In October 2005, he underwent arthroscopic evaluation and treatment.  The examiner opined that "to a degree of medical certainty, I believe it is possible that the veterans [sic] current condition was service connected."  He indicated that the Veteran did not have a significant traumatic injury to the right knee, but had a an achy pain that prevented him from doing certain activities and had an intermittent period during which he was relatively asymptomatic.  He indicated that findings in October 2005 were typical for articular cartilage lesions of degenerative arthritis.  The examiner concluded that "[a]lthough he may have performed activities in the military which precipitated some of these arthritic changes, amongst the choices you have given for me for question A, I would choose possible."  

The Veteran was afforded a VA fee-based examination in June 2007.  A contemporaneous x-ray of the right knee was negative.  The examiner found that the Veteran's right knee was not related to service.  He indicated that there was no evidence of right knee injury and that all the service medical records discussed a patellar tendonitis involving only the left knee.  The examiner also indicated that the Veteran's obesity could significantly contribute to joint problems of any weight bearing joints including the knees.  

During the March 2010 Board hearing, the Veteran testified that he had right knee pain during service and that he continued to have right knee pain off and on since discharge.  He stated that he treated himself with over-the-counter pain medication.

In May 2010, the Board remanded the case for a new VA examination as the June 2007 examiner incorrectly stated that the Veteran had not been treated for right knee pain or diagnosed with patellofemoral syndrome during service.  

In November 2010, the Veteran underwent an additional VA examination.  The examiner noted the Veteran's treatment for right knee pain and diagnosis of patellofemoral syndrome during service.  X-rays revealed degenerative changes with mild to moderate narrowing of the femorotibial compartments.  The impression was degenerative joint disease of the right knee.  The examiner opined that the Veteran's current right knee disability was less likely as not caused by service.  The examiner rationalized that the Veteran did not complain of any knee issue until long after his discharge from service.  Moreover, he worked physically demanding jobs for many years and his current problems could be the result of civilian injuries.  He further indicated that his knee pain and joint effusions were for more likely to  be a direct result of an acute injury, an obviously non-service connected condition.  

As discussed above, in accordance with the Court's Memorandum Decision, the Board remanded this case again to obtain additional medical records and afford the Veteran another VA examination in light of the additional evidence.   

In support of his claim, the Veteran submitted additional private treatment records from Dr. Fuller dated from September 2005 to June 2011 that continued to show treatment for the Veteran's right knee.  The September 2005 initial evaluation showed that Veteran initially presented to Dr. Fuller on referral for recurrent right knee pain following a work-related injury in September 2005 when he twisted his knee while movie from a ladder to the inside of  truck.  The Veteran gave a history of bilateral knee problems during his eight year military career.  
.  
On remand, the Veteran was afforded another VA examination in September 2013.  The claims file was available for review.  After examining the Veteran, the examiner diagnosed right knee degenerative joint disease status post right knee injury on job in 2006 and arthroscopic surgery.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner summarized all of the relevant evidence of record, including the private opinions.  The examiner indicated that since the June 2007 x-ray of the right knee was negative, it was certainly felt that the Veteran's knee problems started much later than the time he separated from service in 1993.  He did not seek any help until after 2000.  Moreover, the examiner rationalized that the Veteran was able to work as a Guard at the Department of Corrections for four to five years and had to make 25 to 30 minute rounds every two to three hours, and he could not have worked that job if he already had severe problems with the knee.  The examiner also observed that the Veteran was seen for the left knee many more times than the right knee in service for which he was not claiming service connection.  The examiner observed the on the job injury in 2005 and also noted that the Veteran gained over 100 pounds since separation and the knees were weight bearing joints.  He also found that the Veteran's activities as a Guard also certainly contributed to his current knee problems.  Given the above, the examiner concluded that the Veteran's right knee problem started in 2005/2006 with an injury to the right knee meniscus.  

In the February 2014 informal hearing presentation, the Veteran's representative has asserted that this examination is also deficient and again requested that the Veteran be afforded yet another VA examination.  Specifically, the representative argued that the examiner's opinion was contradictory because he provided that  "[a]lthough he may have performed activities in the military which precipitated some of these arthritic changes, amongst the choices you have given for me for question A, I would choose possible."  However, the representative is mistaken as this statement was not part of the September 2013 VA examiner's opinion; rather the examiner is merely quoting Dr. Cohn's previous opinion while summarizing the pertinent evidence of record.  The VA examiner clearly determined that the Veteran's right knee disability was not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value. 

As indicated, in this case, the Veteran has asserted that he had right knee pain during service and that he continued to have right knee pain off and on since discharge.  He stated that he treated himself with over-the-counter pain medication.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's statements regarding any continuity of right knee symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for current right knee disability.  On the question of whether the Veteran has experienced right knee pain since service, the Board accepts as most persuasive the Veteran's statements made contemporaneous with treatment for the right knee, noting a recent onset of right knee pain in August 2005 (1 1/2 weeks).  The Board also points out that service treatment records are silent with respect to an right knee complaints after November 1990 and the Veteran denied any ongoing knee problems at separation in January 1993. 

The Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of right knee complaints or diagnosed disability for more than 12 years after active military service, and the earliest documentation of arthritis is in January 2006.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307 , 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). 

As regards the latter point, the Board finds it significant that the Veteran first reported right knee problems related to service when he filed his current claim in January 2006, 13 years after his discharge from service.  It would be reasonably to assume that if the Veteran had been experiencing right knee pain since service, he would have reported it sooner.  Significantly, the Veteran first sought service connection after injuring his right knee at work in September 2005.  Also, if the Veteran had been experiencing right knee since an in-service injury, it would be reasonable to assume that he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These discrepancies weigh against the credibility of any current assertions of continuity of right knee symptoms since service, advanced in connection with the current claim for monetary benefit.

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current right knee disability is related to his military service.  On one hand, Dr. Cohn stated that it was "possible" that the Veteran's current right knee condition was related to his service, and the private chiropractor attributed the Veteran's current right knee disability to patellofemoral syndrome diagnosed during service.  On the other hand, all of the VA examiners, including the most recent February 2013 examiner, opined that the Veteran's current right knee disability is less likely than not related to service. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In regards to the opinion provided by Dr. Cohn, he stated that it was "possible" that the Veteran's current right knee condition was related to his service.  However, this opinion only suggests the possibility of a relationship between the Veteran's in-service knee pain and his current right knee disability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert, 5 Vet. App. at 33  (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Moreover, the examiner primarily relied on the Veteran's own history, which has been found to not be credible.  Therefore, such a medical opinion would not provide persuasive support for the claim. 

As noted, the Veteran's chiropractor, Dr. Fuller attributed the Veteran's status post right medial meniscal tear to patellofemoral syndrome during service.  However, in the letter, the examiner indicated that she only reviewed the Veteran's service treatment records from 1986 through 1990.  She did not have an opportunity to review the claims file, and, significantly, to review the report of the Veteran's January 1993 separation examination (reflecting a normal examination of the right knee) or to review the private medical records (reflecting treatment for a meniscal tear following a work-related injury).  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304  ), consideration of the relevant history is a factor in assessing the probative value of medical opinions. In addition, the examiner also provided insufficient rationale to support her opinion. While she stated that examination of the Veteran's right knee was consistent with previous military examinations and the diagnosis of patellofemoral syndrome, she did not provide a current diagnosis of patellofemoral syndrome, nor did she explain how the Veteran's meniscal tear was related to patellofemoral syndrome.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the October 2006 opinion from Dr. Fuller is afforded little probative weight. 

By contrast, the Board finds highly probative the opinion of the September 2013 VA examiner on the medical nexus question.  In the September 2013 VA examination report, the examiner provided an opinion that the Veteran's current right knee disability is less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file, including all pertinent medical records, and examining the Veteran.  Importantly, the examiner took into account the Veteran's complaints of knee pain and diagnosis of patellofemoral syndrome during service, as well as pertinent post-service medical records.  The examiner also provided a rationale for his opinion; stating that the Veteran did not complain of right knee pain for many years after discharge from service as well as noting the Veteran's duties as a Guard following discharge and his excessive weight gain.  Thus, the most persuasive medical opinion on the question of etiology of current right knee disability weighs against the claim.

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current a right knee disability and service, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a right knee disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, , 1 Vet. App. at  53-56.


      B.  Back Disability

The Veteran is also seeking service connection for a back disability.  He also avers  that he experienced back pain in service that has continued to the present. 

Again, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for back disability must be denied. 

As with the right knee, the Veteran's service treatment records reflect that he complained of back pain during service.  In March 1986, he complained of a 4-day history of low back pain, which was thought to be exercise-related.  Slight discomfort on range of motion was noted along with muscle spasm.  He was treated with Tylenol, analgesic balm, Parafon Forte, and warm soaks.  There are no follow-up records for back pain during service.  At separation in January 1993, examination of the spine was normal and the Veteran denied any recurrent back problems on his report of medical history. 

The  Veteran filed his current claim in January 2006.  An August 2004 treatment record from Dr. Carter showed that the Veteran complained of back pain.  At that time, the Veteran reported that his back pain had started 48 hours ago.  A December 2004 medical report reflects a complaint of low back pain off and on at work.  In a May 2005 treatment record, the Veteran stated that he has experienced intermittent back pain since 1993.  A June 2005 record again showed complaints of back pain off and on for years.  Follow up record continue to show complaints of back pain.  A July 2005 private MRI showed mild disc bulge of the L5-S1 level which in combination with mild facet and ligamentum flavum hypertrophy produces mild to moderate bilateral foraminal narrowing without nerve root impingement.  There was no evidence of canal stenosis or significant interval change since an August 2002 MRI.  

In a September 2006 letter, Dr. Carter noted that the Veteran had a long history of back pain.  Per available documentation in 2002, the Veteran had indicated that the back pain had been ongoing for years.  The examiner stated that MRIs taken in 2002 and 2005 revealed some disc bulge of the lumbar spine and foraminal narrowing.  Dr. Carter opined that the MRI findings coincided with the Veteran's account of back pain during service. 

The Veteran was afforded a VA fee-based examination in June 2007.  The examination report reflects that the Veteran complained of low back pain since November 1999.  The examiner opined that the disc bulge shown on MRI did not explain the Veteran's back pain.  A contemporaneous x-ray was normal.  The examiner did not find any pathology on examination and indicated that given the normal examination, there no current diagnosis of a low back disability.  The examiner observed that the July 2005 MRI showed no significant pathology as there was no evidence of degenerative disc disease, herniated nucleus pulposus or lumbar spondylosis and spondylolisthesis.

The Veteran reported no pain and examination was normal so the examiner found that the Veteran's complaints of lower back pain in recent years was less likely than not related to the single episode of lower back pain sustained and documented in service.  He further observed that the Veteran was very obese and this risk factor alone could significantly contribute to the development of lower back pain.  

An April 2008 private MRI again showed small disc bulge and facet arthropathy L5-S1 producing mild encroachment of the neural foramina without significant interval change; and tiny disc bulge L4-5 without significant interval change.  Treatment records from Dr. Fuller also showed complaints of low back pain.  

During the March 2010 Board hearing, the Veteran testified that he was treated for back pain during service and that he continued to have back pain off and on after he was discharged from service.  He also reported treating himself with over-the-counter pain medication.  He asserted that his back pain progressively worsened following service, culminating with the 2002 MRI, which revealed a disc bulge.  He also stated his belief that his current back pain is related to his military service. 

In its  remand, the Board found that the June 2007 VA examiner did not provide sufficient rationale for his opinion, and the Veteran was provided a new VA examination on remand in November 2010.  The claims file was reviewed.  The Veteran reported the same symptoms of on and off back pain since service.  He indicated that he was diagnosed with degenerative disc disease in 2005.  A contemporaneous x-ray report reflected minimal scoliosis and minor degenerative changes.  Disc spaces were normal in height.  The impression was recurrent low back sprain with mild degenerative changes.  The examiner opined that the Veteran's current back disability was less likely as not caused by service.  The examiner rationalized that the Veteran did not complain of back issues until long after his discharge from service.  In addition, he had worked many years at physically demanding positions, such as his current position as a sanitation worker. His current problems could be the result of civilian injuries.  

The examiner observed that the Veteran's private physicians diagnosed intervertebral disc syndrome (IVDS) from an MRI.  However, x-rays failed to demonstrate disc space narrowing and while some references state it is possible, it is unlikely to have IVDS without it.  His physical findings appeared more severe than his x-rays would indicate and many if not all of his symptoms appeared to be more focused towards soft tissue issues.  There are some clinical indications that could support IVDS, but this appears unlikely to be related to his remote back injuries.  In summary, the examiner indicated that his conditions were not likely to be related to his service-connected complaints, but then provided that it was possible.  However, he continued that his service diagnosis of lower back sprain was quite unlikely to progress to a disc problem.  

As noted above, the Court remanded this issue to obtain additional private treatment records identified at the Board hearing.  Subsequent to this Court Decision, the Veteran submitted additional private treatment records dated from May 1996 to February 2002 from Michael L. Tucker, M.D.  These records showed that the Veteran presented with severe back pain in November 1999.  He also submitted private treatment records from Alan R. Kunkel, M.D.  Significantly, these records showed that the Veteran presented as a new patient in June 2002.  At that time, the Veteran reported back pain and that he had injured his back years ago while on the job picking up a heavy object incorrectly.  Follow up treatment records from Bayview Medical Center continued to document complaints of back pain, including an emergency room visit in 2003.  Importantly, an August 2012 record noted a history of periodic low back pain due to past injury while in the military.  

Again, pursuant to the Court's Memorandum Decision, in July 2013, the Board remanded the case to obtain additional private treatment records.  The Board also found that the Veteran should be afforded a new VA examination as the additional private treatment records identified in the Court decision may show prior complaints.  Moreover, the most recent examiner expressed that he did not feel that the conditions were related to the Veterans' service-connected complaints, but then stated that it was possible that they were.  These apparently contradictory statements diminished the probative value of the opinion obtained on examination.  

Again, the Veteran was afforded another VA examination in September 2013.  The examiner thoroughly reviewed the claims file and summarized all of the pertinent evidence.  A contemporaneous x-ray showed no acute fractures or listhesis.  The vertebral heights and intervertebral disc spaces were preserved and the sacroiliac joint were normal in appearance.  There was also no soft tissue abnormality.  The impression was no findings to explain the Veteran's low back pain.  The examiner diagnosed lumbar degenerative joint disease from 2010.  After examining the Veteran, the examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.   He observed that the June 2007 x-rays were normal and it was certainly felt that the Veteran back problems started much later than the time he separated from service in 1993.  He did not seek any help until after 2000.  Also, the Veteran was able to work as a Guard for the Department of Corrections for four to five years and he could not have worked that job if he already had severe back problems.  

The examiner rationalized that without persistent back problems in service and negative x-ray in June 2007 as well as a negative contemporaneous x-ray, the Veteran's current back problem almost certainly did not incur in service.  The examiner also observed that the doctors in June 2007 and November 2010 also felt that the back disability was not related to the Veteran's activities in service due to acute onset. 

Again, the VA examiner clearly determined that the Veteran's back disability was not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value. 

As noted above, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Although service treatment document complaints of back pain, they are silent with respect to findings of a chronic low back disability.  In this case, the Board finds that the Veteran's statements regarding any continuity of low back symptoms since service are not credible and, thus, cannot serve to provide a basis for a finding of service connection for current low back disability-specifically, arthritis.  In this regard, after the March 1986 complaint, service treatment records are silent with respect to any further complaints pertaining to the back.  Moreover, the report of the Veteran's January 1993 discharge examination shows that the Veteran's spine was evaluated as clinically normal.  The Veteran also expressly denied any recurrent back pain.    

Here, the first post service medical evidence of a back disability was in November 1999-approximately six years after the Veteran's discharge from service.  Moreover, as there was no evidence of arthritis within one year of discharge, the in-service incurrence of arthritis may not be presumed.  Again, the Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

As regards the latter point, the Board finds it significant that the Veteran first reported back problems related to service when he filed his current claim in January 2006, 13 years after his discharge from service.  If the Veteran was experiencing continuing low back problems since service, it would be reasonable to assume that he would have reported them sooner.  Moreover, in June 2002, the Veteran reported back pain due to a work related injury a few years ago.  Again, if the Veteran had been experiencing back pain since  in service injury, it would be reasonable to assume that he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These discrepancies weigh against the credibility of any current assertions of continuity of back symptoms since service, advanced in connection with the current claim for monetary benefit.

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between current back disability and service-that of the September 2013 VA examiner-weighs against the claim.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93  ) (the credibility and weight to be attached to medical opinions are within the province of the Board).  On VA examination in September 2013, the examiner provided an opinion that the Veteran's current back disability was less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's service treatment records and the private opinion of Dr. Carter.  The examiner also provided a rationale for his opinion; stating that the Veteran did not seek treatment for back pain for many years after discharge from service.  He also stated that the Veteran has been employed as a Guard and again noted the Veteran's excessive weight gain.  Thus, the Board has afforded the VA examiner's opinion significant probative weight on the question of etiology of current back disability.  See Nieves-Rodriguez, 22 Vet. App. at 300  -01. 

The Board notes that the Veteran provided a private opinion in which Dr. Carter attributes the Veteran's current back disability to his military service.  Dr. Carter indicated that the Veteran reported a long history of back pain, however, he noted the pain had recently increased.  The September 2006 opinion from Dr. Carter is conclusory and simply states that the Veteran suffers from back pain, which coincides with the Veteran's assertions of back pain during military service.  He did not indicate that he reviewed the Veteran's claims file, nor did he provide any supporting basis or rationale for his opinion.  Importantly, the opinion primarily relies on the Veteran's own history of pertinent symptomatology, which has been found to not be credible.  Therefore, by contrast, this opinion is accorded little probative weight on matter of medical etiology of the Veteran's back disability.  Id.   

Thus, while the Board has considered the Veteran's current assertions regarding continuity of symptomatology, the weight of the probative evidence-in particular, the opinion of the September 2013 VA examiner-is adverse to the claim for service connection.

Again, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between current back disability and service, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones,  7 Vet. App. at  137-38.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, , 24 Vet. App. at  435),  the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau,  492 F.3d at  1377 n. 4.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  Id.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that claim for service connection for a back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert,  1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disability is denied.

Service connection for a back disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


